                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


THERESE CRUZ,                                 )
                                              )
                               Plaintiff,     )
                                              )
v.                                            )               Case No. 19-cv-1107-EFM-TJJ
                                              )
AMERICAN NATIONAL RED CROSS,                  )
et al.,                                       )
                                              )
                               Defendants.    )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel (ECF No. 26). Plaintiff

asks the Court to compel Defendant The American National Red Cross (“Red Cross”) to answer

certain interrogatories without objection. As set forth below, the Court denies Plaintiff’s

motion.

I.     Relevant Background

       Plaintiff served her First Set of Interrogatories to Red Cross on September 18, 2019. On

October 21, 2019, Defendant Red Cross served its answers and objections. The following day,

Plaintiff’s counsel sent a letter to defense counsel taking issue with objections posed to the

interrogatories. The parties traded additional correspondence before and after they discussed the

issues by telephone on November 6, 2019. Plaintiff timely filed the instant motion.

       The Court finds that the parties have conferred in attempts to resolve the issues in dispute

without court action, as required by Fed. R. Civ. P. 37(a)(1) and D. Kan. Rule 37.2.

II.    Specific Discovery Requests at Issue

       Plaintiff asks the Court to compel Defendant to provide additional answers to eight
interrogatories1 and to withdraw its objections to those interrogatories. Although Plaintiff does

not ask the Court to rule on Defendant’s objections, the Court considers it necessary to rule on a

responding party’s objections when deciding a motion to compel.

       Federal law requires the Red Cross to maintain records of complaints of adverse reactions

from blood collections or transfusions. Consistent with that obligation, Red Cross maintains a

Donor Complication and Injury Record (DCIR) for blood drive staff to use in recording

information about complications. The DCIR includes a section for “Incident Description” where

staff document a donor’s symptoms by checking one or more of the 35 boxes for various

symptoms. Elsewhere on the form a “Final Complication Code” is entered. According to a

declaration by Beth Dy, the Hemovigilance Manager at the Red Cross who is responsible for

compiling, monitoring, and reporting systemic donor complication rates and recipient adverse

reactions, the Red Cross does not compile statistics about the symptoms recorded in the

“Incident Description” section of the DCIR. Neither does the Red Cross compile statistics about

the number of times, by year, which boxes were checked in that section. Instead, the Red Cross

maintains data about the “Final Complication Codes.” According to Ms. Dy, during the five

years prior to March 30, 2017, the Red Cross had approximately 14,000 DCIRs per year.

       A.      Interrogatory Nos. 1-5

       Plaintiff seeks to compel Defendant to provide a substantive answer to her first five

interrogatories, all of which seek DCIR data for the five years ending March 30, 2017.

Specifically, Plaintiff asks how many of those forms have an “Incident Description” box checked




1
  Plaintiff originally sought to compel an additional answer to a ninth interrogatory, but in its
response the Red Cross states the dispute in Interrogatory No. 10 is resolved. In her reply,
Plaintiff does not disagree.

                                                  2
for (1), “sharp shooting pain down arm,” (2) “tingling and numbness in arm or hand,” (3) “very

painful venipuncture,” and (4) “instructions given by complication code Nerve Irritation (XN).”2

         B.      Interrogatory Nos. 6-8

         These three interrogatories seek information related to a document Defendant produced

in discovery entitled “Work Instructions Managing Nerve Irritation Complication.” In each,

Plaintiff asks Defendant to “describe and identify what information, medical research or

documents the Defendant relied upon as the basis for” one of the steps listed in the document:

Step 1—Treat the nerve irritation complication (listing 4 instructions); Step 2—Instruct the

donor to do the following (listing five directions); and Step 3—Inform the donor of the following

(two items).

III.     Scope of Discovery

         Federal Rule of Civil Procedure 26(b)(1) sets out the general scope of discovery. As

recently amended, it provides as follows:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party's claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties' relative
                 access to relevant information, the parties' resources, the
                 importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its
                 likely benefit. Information within this scope of discovery need not
                 be admissible in evidence to be discoverable.3




2
 The five interrogatories seek only four categories of complications or injuries. Interrogatory
Nos. 1 and 4 are identical.
3
    Fed. R. Civ. P. 26(b)(1).

                                                   3
           Considerations of both relevance and proportionality now govern the scope of discovery.4

Relevance is still to be “construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on” any party’s claim or defense.5

Information still “need not be admissible in evidence to be discoverable.”6 The amendment

deleted the “reasonably calculated to lead to the discovery of admissible evidence” phrase,

however, because it was often misused to define the scope of discovery and had the potential to

“swallow any other limitation.”7

           The consideration of proportionality is not new, as it has been part of the federal rules

since 1983.8 Moving the proportionality provisions to Rule 26 does not place on the party

seeking discovery the burden of addressing all proportionality considerations. If a discovery

dispute arises that requires court intervention, the parties’ responsibilities remain the same as

under the pre-amendment Rule.9 In other words, when the discovery sought appears relevant, the

party resisting discovery has the burden to establish the lack of relevancy by demonstrating that

the requested discovery (1) does not come within the scope of relevancy as defined under Fed. R.

Civ. P. 26(b)(1), or (2) is of such marginal relevancy that the potential harm occasioned by

discovery would outweigh the ordinary presumption in favor of broad disclosure.10 Conversely,


4
     See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment.
5
     Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).
6
     Fed. R. Civ. P. 26(b)(1).
7
     See Fed. R. Civ. P. 26(b)(1) advisory committee's note to 2015 amendment.
8
     Id.
9
     Id.
10
     Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).
                                                 4
when the relevancy of the discovery request is not readily apparent on its face, the party seeking

the discovery has the burden to show the relevancy of the request.11 Relevancy determinations

are generally made on a case-by-case basis.12

           “A party asserting an unduly burdensome objection to a discovery request has ‘the

burden to show facts justifying [its] objection by demonstrating that the time or expense involved

in responding to requested discovery is unduly burdensome.’”13 The objecting party must also

show “the burden or expense is unreasonable in light of the benefits to be secured from the

discovery.”14 Objections that discovery is unduly burdensome “must contain a factual basis for

the claim, and the objecting party must usually provide ‘an affidavit or other evidentiary proof of

the time or expense involved in responding to the discovery request.’”15

IV.        Analysis

           With the legal standards in mind, the Court considers the two groups of interrogatories

for which Plaintiff seeks to compel additional answers.

           A.     DCIR Data

           Defendant objects to Interrogatory Nos. 1-5 as being overly broad, unduly burdensome,

and seeking information not proportional to the needs of the case. Defendant explains the




11
     McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008).
12
 Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR, 2011
WL 765882, at *3 (D. Kan. Feb. 25, 2011).
13
  Stonebarger v. Union Pac. RR Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *5 (D. Kan.
Jan. 5, 2015) (quoting Shoemake v. McCormick, Summers & Talarico II, LLC, No. 10–2514–
RDR, 2011 WL 5553652, at *3 (D. Kan. Nov. 15, 2011)).
14
     Id.
15
     Id.
                                                   5
requested information is not tracked by the Red Cross, which is a large national organization,

and that gathering it would require a broad and extraordinarily burdensome manual effort.

Defendant also objects that the interrogatory seeks irrelevant information because the number of

occurrences where this box is checked on a DCIR form has no bearing on Plaintiff’s alleged

injuries. By way of answering, Defendant states that it does not have records of the number by

year that each of the listed symptoms was checked on a DCIR form, and therefore it cannot

provide the answers Plaintiff seeks.

       In her motion, Plaintiff argues that Defendant has not provided a basis for its objections.

Defendant’s response includes a declaration setting forth the process that would be necessary for

the Red Cross to answer these five interrogatories, which would be to perform a manual search

of approximately 72,000 DCIRs to count the number of times each of the four symptoms was

checked. The declarant, who is the person responsible for compiling, monitoring, and reporting

the systemic donor complication rates and recipient adverse reactions, stated that performing

such a manual search would require a large staff working exclusively on that task many months

to complete it. Coupled with the information that the Red Cross does maintain about the final

complication codes—which presumably refers to the conclusion the Red Cross reached after

considering the reported symptoms and the donor’s medical condition following the blood

draw—the Court finds the interrogatories seeking symptoms data from the DCIRs are unduly

burdensome and overly broad. In her reply, Plaintiff complains that Defendant had not

previously told her that it maintains data about the final complication codes, which Plaintiff

appears to concede is of much greater relevance to her claims.16 But neither does Plaintiff


16
  Plaintiff also asserts that until its response to this motion, Defendant had not revealed that
“nerve irritation” was one of the final complication codes on the DCIR. But Plaintiff attached to
her motion the DCIR document she received from Defendant in discovery, which clearly
                                                    6
indicate that she had ever posed that question to Defendant in discovery.

       Plaintiff asserts the information is relevant for two reasons: (1) because Defendant

includes a box on its DCIR form that seeks the information, Defendant believes the information

is relevant to its business; and (2) it would reveal how often donors report these symptoms and

whether Defendant took sufficient steps to prevent them. The Court does not find either reason

demonstrates relevance to the claims or defenses in this case. Whether a donor’s adverse

symptoms are relevant to the Red Cross’s business is a given, but nothing connects it to the facts

of this case. And the frequency with which donors report these symptoms demonstrates nothing

about whether Defendant maintained the proper standard of care for Plaintiff, nor does it provide

any information about whether Defendant acted to prevent the symptoms from occurring.

       The Court sustains Defendant’s objections and denies Plaintiff’s motion with respect to

Interrogatory Nos. 1-5.

       B.      Work Instructions

       Defendant objects to Interrogatory Nos. 6-8 as an improper and premature request for

expert discovery. Each interrogatory asks Defendant to state the information, medical research,

or documents Defendant relied on when it developed Work Instructions for Steps 1, 2, and 3 of

Managing Nerve Irritation Complication. Defendant asserts the Work Instruction is based on

medical judgment and blood banking standards that it will support with expert testimony.

Plaintiff dismisses the objection as frivolous, explaining that the interrogatories ask for the basis

of instructions to employees rather than an expert opinion.

       The Court rejects Plaintiff’s conclusory assertion. While Plaintiff correctly describes the

interrogatories as asking for the basis of instructions to employees, Defendant has explained that



includes “nerve irritation” as a final complication code in section 11. See ECF No. 27 at 74.
                                                  7
the basis is medical judgment and blood banking standards. Defendant has determined it is most

appropriate—and perhaps necessary—to explain the basis through the use of expert testimony.

And Defendant answered by stating that it will designate experts and provide all required

information as required by the Scheduling Order. The Court sustains Defendant’s objection and

denies Plaintiff’s motion with respect to Interrogatory Nos. 6-8.

       C.      Verification Page

       Plaintiff complains that the verification page does not state that the signer is an

authorized officer of the corporation, citing Oklahoma v. Tyson Foods, Inc., 262 F.R.D 617, 630

(N.D. Okla. 2009) for the proposition that answers to interrogatories must be “responsive, full,

complete and unevasive,” and precluding an answering party from limiting answer to “matters

within his own knowledge and ignor[ing] information immediately available to him or under his

control.” But Plaintiff does not explain how complete answers can come only from an

“authorized officer.” Defendant explains that the Red Cross is a corporation with thousands of

employees nationwide, and no individual has personal knowledge of all of the information

Plaintiff requested. Accordingly, the signer verified that “the facts and matters stated are true and

correct to the best of my knowledge and information and based on information provided to me

by others.” Plaintiff fails to show that the signature does not satisfy the requirements of Federal

Rule of Civil Procedure 33.

       The Court denies Plaintiff’s motion with respect to the verification page.

       Rule 37(a)(5)(B) provides that if a motion to compel is denied, the court must, after

giving an opportunity to be heard, require the movant, the attorney filing the motion, or both to

pay the party who opposed the motion its reasonable expenses and attorney’s fees incurred in




                                                  8
making the motion.17 The court must not order payment, however, if the motion was

substantially justified or if other circumstances make an award of expenses unjust.18 Although the

Court struggles to find the motion was substantially justified, the Court will not order payment at

this time on the basis that an award of expenses would be unjust because Plaintiff articulated

grounds for his motion and provided some support. The Court cautions Plaintiff that future Rule

37 motions will be scrutinized and the provisions of Rule 37(a)(5)(B) will be enforced.

           IT IS THEREFORE ORDERED THAT Plaintiff’s Motion to Compel Discovery (ECF

No. 26) is DENIED.

           IT IS SO ORDERED.

           Dated this 27th day of January, 2020, at Kansas City, Kansas.



                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




17
     Fed. R. Civ. P. 37(a)(5)(B).
18
     Id.
                                                   9
